Case 2:19-cv-10667-LVP-PTM ECF No. 28 filed 04/15/20         PageID.94    Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

GARY DEBENEDETTO,

        Plaintiff,
                                              Civil Case No. 19-10667
v.                                            Honorable Linda V. Parker

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.
________________________________/

                             OPINION AND ORDER

      On March 6, 2019, Plaintiff filed this lawsuit seeking back payment for

social security benefits Defendant withheld from July 2012 to November 2014. On

the same date, this Court referred the lawsuit to Magistrate Judge Patricia Morris

for all pretrial proceedings, including a hearing and determination of all non-

dispositive matters pursuant to 28 U.S.C. § 636(b)(1)(A) and/or a report and

recommendation (“R&R”) on all dispositive matters pursuant to 28 U.S.C.

§ 636(b)(1)(B). Defendant filed a motion to dismiss on September 19, 2019 (ECF

No. 23); and Plaintiff filed a response and motion for summary judgment on

September 30, 2019. (ECF No. 25.)

      On March 5, 2020, Magistrate Judge Morris issued an R&R recommending

that this Court grant Defendant’s motion to dismiss and dismiss Plaintiff’s
Case 2:19-cv-10667-LVP-PTM ECF No. 28 filed 04/15/20           PageID.95     Page 2 of 3




complaint for failure to exhaust administrative remedies. (ECF No. 27.) At the

conclusion of the R&R, Magistrate Judge Morris advises the parties that they may

object to and seek review of the R&R within fourteen days of service upon them.

She further specifically advises the parties that “[f]ailure to file specific objections

constitutes a waiver of any further right to appeal.” Neither Plaintiff nor

Defendant filed objections to the R&R.

      The Court has carefully reviewed the R&R and concurs with the conclusions

reached by Magistrate Judge Morris. The Court therefore adopts Magistrate Judge

Morris’ R&R.

      Accordingly,

      IT IS ORDERED that Defendant’s motion to dismiss (ECF No. 23) is

GRANTED.

      IT IS FURTHER ORDERED that Plaintiff’s motion for summary

judgment (ECF No. 25) is DENIED.

      IT IS SO ORDERED.

                                                 s/ Linda V. Parker
                                                 LINDA V. PARKER
                                                 U.S. DISTRICT JUDGE


 Dated: April 15, 2020

 I hereby certify that a copy of the foregoing document was mailed to counsel of
 record and/or pro se parties on this date, April 15, 2020, by electronic and/or U.S.

                                           2
Case 2:19-cv-10667-LVP-PTM ECF No. 28 filed 04/15/20   PageID.96   Page 3 of 3




First Class mail.


                                         s/ R. Loury
                                         Case Manager




                                     3
